DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 2, 4-10, 12-18 and 20-23 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 101 have been considered. Examiner appreciates Applicant's recitation of the specification that clarifies the intended meaning of the computer readable medium. Applicant is requested, for the sake of clarity of the claims and the record, to amend claim 17 to recite "a non-transitory computer readable medium". The rejection is withdrawn.

Applicant's arguments with respect to 35 USC 102 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 17 is objected to because of the following informalities:
As explained in the Response to Arguments, Examiner appreciates Applicant's recitation of the specification that clarifies the intended meaning of the computer readable medium. Applicant is requested, for the sake of clarity of the claims and the record, to amend claim 17 to recite "a non-transitory computer readable medium".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 10, 14, 17 and 18 are rejected under 35 USC 103 as being unpatentable over US9513629 ("Thorn") in view of US20170361841 ("Kojo").

Claim 1
Thorn discloses a method (abstract), comprising: 
receiving, by a sensor of a vehicle, an identification of a device coupled to an individual via a wireless communications protocol established between the device and the sensor (col. 3 line 65 – col. 4 line 5 The runner 102 may be carrying a remote device 103 that is remote from the drone 101. The remote device 103 may measure the heart rate of the user 102 and/or may determine the location of the user by use of GPS information. Although illustrated as a watch-like device worn on the wrist of the user 102, the remote device 103 may be part of or in communication with a mobile device 104 carried in the pocket of the user, Fig. 1, col. 4 lines 24-35 Resulting information regarding a target location may be communicated to the drone 101 by a wireless link from the remote device 103 and/or mobile device 104 of FIG. 1); 
processing the identification, by a computational device in the vehicle, to uniquely identify the individual (col. 3 line 65 – col. 4 line 5 The runner 102 may be carrying a remote device 103 that is remote from the drone 101. The remote device 103 may measure the heart rate of the user 102 and/or may determine the location of the user by use of GPS information. Although illustrated as a watch-like device worn on the wrist of the user 102, the remote device 103 may be part of or in communication with a mobile device 104 carried in the pocket of the user, Fig. 1, col. 4 lines 24-35 Resulting information regarding a target location may be communicated to the drone 101 by a wireless link from the remote device 103 and/or mobile device 104 of FIG. 1); and 
controlling, by the computational device, movements of the vehicle to maintain a computed distance at which the vehicle follows the individual (col. 7 lines 29-45 drone may be controlled to move smoothly, controlled to maintain a defined distance and/or azimuth angle relative to the user by controlling the drone based on the heart rate).
Thorn fails to explicitly disclose in response to predicting, by the vehicle via cooperation with a cognitive engine, a turn to be made by the individual on a road, slowing down the vehicle, and waiting to determine whether the individual turns or not, before providing  In a state in which the vehicle M follows the preceding vehicle P1 to enter the intersection and is stopped following the preceding vehicle 91 waiting for the right turn, the ACC_ECU 11 leaves a stop following inter-vehicle distance Ds (refer to FIG. 5) set as the target following inter-vehicle distance to the preceding vehicle P1 so that the vehicle M is stopped and held (HOLD) by the brake holding. Then, when the ACC_ECU 11 confirms the start of the preceding vehicle P1 and the inter-vehicle distance reaches the start following inter-vehicle distance set as the target following inter-vehicle distance, the stop holding is canceled, and the vehicle M starts automatically.).
	Thorn and Kojo both disclose systems of a vehicle following a moving object. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Thorn to include the teaching of Kojo in order to enhance safety by preventing collision at specific points along the travel.

Claim 2
Thorn discloses wherein the wireless communication comprises radio frequency communication, and wherein the computed distance is based on triangulation that determines a position of the individual and also based on a speed of movement of the individual (col. 3 line 65 – col. 4 line 5 The runner 102 may be carrying a remote device 103 that is remote from the drone 101. The remote device 103 may measure the heart rate of the user 102 and/or may determine the location of the user by use of GPS information. Although illustrated as a watch-like device worn on the wrist of the user 102, the remote device 103 may be part of or in communication with a mobile device 104 carried in the pocket of the user, Fig. 1, col. 4 lines 24-35 Resulting information regarding a target location may be communicated to the drone 101 by a wireless link from the remote device 103 and/or mobile device 104 of FIG. 1, col. 7 lines 44-49 If a heart rate measurement is below a lower threshold heart rate, the drone may be commanded to increase distance between the user and the drone since it is anticipated that the user has decreased speed and will have reserve energy to be able to accelerate in the near future.).

Claim 6
Thorn discloses wherein the computational device uses a learning module to predict anticipated turns of the individual (claim 3 predicting the future location of the user further comprises predicting the future location of the user based on a pace determined for the user, and wherein the generating a target location to which the drone is to be moved comprises generating the target location based on the pace of the user.).

Claim(s) 9, 10, 14, 17, and 18
Claim(s) 9, 10, 14, 17, and 18 recite(s) subject matter similar to that/those of claim(s) 1, 2, 6, 1, and 2, and is/are rejected under the same grounds.

Claims 4, 5, 12, 13 and 20 are rejected under 35 USC 103 as being unpatentable over Thorn in view of Kojo, in further view of US20190072985 ("Taveira").

Claim 4
Thorn fails to disclose receiving, by the sensor, an image of a hand gesture of the individual; and determining, based on interpreting the image of the hand gesture, an action to perform on the vehicle. However, Thorn does disclose determining actions based on user movement (col. 3 line 65 – col. 4 line 5 The runner 102 may be carrying a remote device 103 that is remote from the drone 101. The remote device 103 may measure the heart rate of the user 102 and/or may determine the location of the user by use of GPS information. Although illustrated as a watch-like device worn on the wrist of the user 102, the remote device 103 may be part of or in communication with a mobile device 104 carried in the pocket of the user, Fig. 1, col. 4 lines 24-35 Resulting information regarding a target location may be communicated to the drone 101 by a wireless link from the remote device 103 and/or mobile device 104 of FIG. 1
receiving, by the sensor, an image of a hand gesture of the individual (0022 sensors or mechanisms for detecting the object, 0024, 0023); and 
determining, based on interpreting the image of the hand gesture, an action to perform on the vehicle (claim 21 wherein: the one or more threat criteria include at least one of: a distance between the object and the target entity; existence of physical contact between the object and the target entity; a type of the object; a size of the object; a speed of the object; an orientation of the object; an identity of the object; a change in distance between the object and the target entity; a rate of change in distance; a gesture performed by the object or the target entity;, claim 25 determine whether the object is a potential threat to the target entity based on one or more threat criteria; determine whether to notify a third party of the potential threat to the target entity based on one or more notification criteria in response to determining that the object is a potential threat).
Thorn and Taveira both disclose systems of a vehicle following an individual. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Thorn to include the teaching of Taveira since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5
 The runner 102 may be carrying a remote device 103 that is remote from the drone 101. The remote device 103 may measure the heart rate of the user 102 and/or may determine the location of the user by use of GPS information. Although illustrated as a watch-like device worn on the wrist of the user 102, the remote device 103 may be part of or in communication with a mobile device 104 carried in the pocket of the user, Fig. 1, col. 4 lines 24-35 Resulting information regarding a target location may be communicated to the drone 101 by a wireless link from the remote device 103 and/or mobile device 104 of FIG. 1). Furthermore, Taveira teaches a system of a vehicle following an individual, including: wherein the hand gesture is an indication for the vehicle to stop, and wherein the vehicle is sent a command to stop in response to the interpreting of the hand gesture (claim 21 wherein: the one or more threat criteria include at least one of: a distance between the object and the target entity; existence of physical contact between the object and the target entity; a type of the object; a size of the object; a speed of the object; an orientation of the object; an identity of the object; a change in distance between the object and the target entity; a rate of change in distance; a gesture performed by the object or the target entity;, claim 25 determine whether the object is a potential threat to the target entity based on one or more threat criteria; determine whether to notify a third party of the potential threat to the target entity based on one or more notification criteria in response to determining that the object is a potential threat).


Claim(s) 12, 13 and 20 
Claim(s) 12, 13 and 20 recite(s) subject matter similar to that/those of claim(s) 4, 5, and 4, and is/are rejected under the same grounds.

Claims 7, 8, 15 and 16 are rejected under 35 USC 103 as being unpatentable over Thorn in view of Kojo, in further view of US 20190265734 ("Liu").

Claim 7
Thorn fails to explicitly disclose in response to determining that there is an obstacle that does not allow following of the individual, stopping the vehicle and communicating to the individual that the vehicle has been stopped. However, Thorn does disclose the vehicle and individual communicating with each other (Fig. 1). Furthermore, Liu teaches a system of a following an object (0046), including in response to determining that there is an obstacle that does not allow following of the individual, stopping the vehicle and communicating to the individual that the vehicle has been stopped (0115 In some embodiments, emergency obstacle avoidance maneuvers include a sharp stop, followed by a straight pull up to a predetermined altitude (e.g., an altitude that is above the upper edge of the obstacle)., 0038).
	Thorn and Liu both disclose systems of a vehicle following an individual. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Thorn to include the teaching of Liu 

Claim 8
Thorn fails to explicitly disclose in response to an event that causes the vehicle from not being able to follow the individual, rerouting the vehicle to position the vehicle at a location that is proximate to the individual for following the individual at a later point in time. However, Thorn does disclose the vehicle and individual communicating with each other (Fig. 1). Furthermore, Liu teaches a system of a following an object (0046), including in response to an event that causes the vehicle from not being able to follow the individual, rerouting the vehicle to position the vehicle at a location that is proximate to the individual for following the individual at a later point in time (0115 In some embodiments, emergency obstacle avoidance maneuvers include a sharp stop, followed by a straight pull up to a predetermined altitude (e.g., an altitude that is above the upper edge of the obstacle)., 0038).
	See prior art rejection of claim 7 for obviousness and reasons to combine.

Claim(s) 15 and 16 
Claim(s) 15 and 16 recite(s) subject matter similar to that/those of claim(s) 7 and 8, and is/are rejected under the same grounds.

s 21-23 are rejected under 35 USC 103 as being unpatentable over Thorn in view of Kojo, in further view of US 20060229793 ("Sawamoto").

Claim 21
Thorn fails to disclose wherein inputs from sensors in the vehicle are used to determine a radius of curvature between the individual and the vehicle to determine a turning radius of the individual. However, Thorn does disclose following the individual (abstract). Furthermore, Sawamoto teaches a system of a vehicle following an individual, including wherein inputs from sensors in the vehicle are used to determine a radius of curvature between the individual and the vehicle to determine a turning radius of the individual (0045 travel locus estimator M1 estimates a future travel locus of a subject vehicle based on a vehicle speed detected by the vehicle speed sensor 11 and a yaw rate detected by the yaw rate sensor 12. That is, since a turning radius of the subject vehicle can be calculated from a present vehicle speed and yaw rate, the future travel locus of the subject vehicle can be estimated by joining an arc having the turning radius to a present direction of travel of the subject vehicle.).
	Thorn and Sawamoto both disclose systems of a vehicle following an individual. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Thorn to include the teaching of Kojo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Thorn and Sawamoto .

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663